 


110 HR 880 IH: Gang Deterrence and Community Protection Act of 2007
U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 880 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2007 
Mr. Forbes (for himself, Mr. Wolf, Mr. Chabot, Mr. Coble, Mr. Franks of Arizona, Mr. Gallegly, Mr. Goodlatte, Mr. Pence, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to reduce violent gang crime and protect law-abiding citizens and communities from violent criminals, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Gang Deterrence and Community Protection Act of 2007.
ICriminal law reforms and enhanced penalties to deter and punish illegal street gang activity and related criminal law reforms
101.Revision and extension of penalties related to criminal street gang activity
(a)In generalChapter 26 of title 18, United States Code, is amended to read as follows:

26Criminal Street gangs

Sec.
521. Criminal street gang prosecutions.
521.Criminal street gang prosecutions
(a)Street gang crimeWhoever commits, or conspires, threatens or attempts to commit, a gang crime for the purpose of furthering the activities of a criminal street gang, or gaining entrance to or maintaining or increasing position in such a gang, shall, in addition to being subject to a fine under this title—
(1)if the gang crime results in the death of any person, be sentenced to death or life in prison; 
(2)if the gang crime is kidnapping, aggravated sexual abuse, or maiming, be imprisoned for life or any term of years not less than 30;
(3)if the gang crime is assault resulting in serious bodily injury (as defined in section 1365), be imprisoned for life or any term of years not less than 20; and
(4)in any other case, be imprisoned for life or for any term of years not less than 10.
(b)Forfeiture
(1)In generalThe court, in imposing sentence on any person convicted of a violation of this section, shall order, in addition to any other sentence imposed and irrespective of any provision of State law, that such person shall forfeit to the United States such person's interest in—
(A)any property used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of, the violation; and
(B)any property constituting, or derived from, any proceeds the person obtained, directly or indirectly, as a result of the violation.
(2)Application of Controlled Substances ActSubsections (b), (c), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), and (p) of section 413 of the Controlled Substances Act (21 U.S.C. 853) shall apply to a forfeiture under this section as though it were a forfeiture under that section.
(c)DefinitionsThe following definitions apply in this section:
(1)Criminal street gangThe term criminal street gang means a formal or informal group or association of 3 or more individuals, who commit 2 or more gang crimes (one of which is a crime of violence other than an offense punishable under subparagraphs (A), (B), or (C) of section 401(b)(1) of the Controlled Substances Act), in 2 or more separate criminal episodes, in relation to the group or association, if any of the activities of the criminal street gang affects interstate or foreign commerce.
(2)Gang crimeThe term gang crime means conduct constituting any Federal or State crime, punishable by imprisonment for more than one year, in any of the following categories:
(A)A crime of violence.
(B)A crime involving obstruction of justice, tampering with or retaliating against a witness, victim, or informant, or burglary.
(C)A crime involving the manufacturing, importing, distributing, possessing with intent to distribute, or otherwise dealing in a controlled substance or listed chemical (as those terms are defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)).
(D)Any conduct punishable under section 844 (relating to explosive materials), subsection (a)(1), (d), (g)(1) (where the underlying conviction is a violent felony (as defined in section 924(e)(2)(B) of this title) or is a serious drug offense (as defined in section 924(e)(2)(A))), (g)(2), (g)(3), (g)(4), (g)(5), (g)(8), (g)(9), (i), (j), (k), (n), (o), (p), (q), (u), or (x) of section 922 (relating to unlawful acts), or subsection (b), (c), (g), (h), (k), (l), (m), or (n) of section 924 (relating to penalties), section 930 (relating to possession of firearms and dangerous weapons in Federal facilities), section 931 (relating to purchase, ownership, or possession of body armor by violent felons), sections 1028 and 1029 (relating to fraud and related activity in connection with identification documents or access devices), section 1952 (relating to interstate and foreign travel or transportation in aid of racketeering enterprises), section 1956 (relating to the laundering of monetary instruments), section 1957 (relating to engaging in monetary transactions in property derived from specified unlawful activity), or sections 2312 through 2315 (relating to interstate transportation of stolen motor vehicles or stolen property).
(E)Any conduct punishable under section 274 (relating to bringing in and harboring certain aliens), section 277 (relating to aiding or assisting certain aliens to enter the United States), or section 278 (relating to importation of alien for immoral purpose) of the Immigration and Nationality Act.
(3)Aggravated sexual abuseThe term aggravated sexual abuse means an offense that, if committed in the special maritime and territorial jurisdiction would be an offense under section 2241(a). 
(4)StateThe term State means each of the several States of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States..
(b)Amendment relating to priority of forfeiture over orders for restitutionSection 3663(c)(4) of title 18, United States Code, is amended by striking chapter 46 or chapter 96 of this title and inserting section 521, under chapter 46 or 96,.
(c)Money launderingSection 1956(c)(7)(D) of title 18, United States Code, is amended by inserting , section 521 (relating to criminal street gang prosecutions) before , section 541.
102.Increased penalties for interstate and foreign travel or transportation in aid of racketeering
(a)Substantive changes to offenseSection 1952(a) of title 18, United States Code, is amended—
(1)so that the heading for the section reads as follows: 

1952.Interstate or foreign commerce-related aid to racketeering;
(2)by inserting (1) after (a);
(3)by striking travels and all that follows through intent to and inserting , in or affecting interstate or foreign commerce;
(4)by striking (1) distribute and inserting (A) distributes;
(5)by striking (2) commit and inserting (B) commits;
(6)by striking (3) otherwise promote, manage, establish, carry on, or facilitate and inserting (C) otherwise promotes, manages, establishes, carries on, or facilitates; and
(7)by striking and thereafter and all that follows through the end of the subsection and inserting the following: 

or attempts or conspires to do so, shall be punished as provided in paragraph (2).
(2)The punishment for an offense under this subsection is—
(A)in the case of a violation of subparagraph (A) or (C) of paragraph (1), a fine under this title and imprisonment for not less than 5 nor more than 20 years; and
(B)in the case of a violation of subparagraph (B) of paragraph (1), a fine under this title and imprisonment for not less than 10 nor more than 30 years, but if death results the offender shall be sentenced to death, or to imprisonment for any term of years or for life..
(b)Clerical amendmentThe item relating to section 1952 in the table of sections at the beginning of chapter 95 of title 18, United States Code, is amended to read as follows:


1952. Interstate or foreign commerce-related aid to racketeering..
103.Amendments relating to violent crime
(a)CarjackingSection 2119 of title 18, United States Code, is amended—
(1)by striking , with the intent to cause death or serious bodily harm in the matter preceding paragraph (1);
(2)by inserting or conspires after attempts in the matter preceding paragraph (1);
(3)by striking 15 and inserting 20 in paragraph (1); and
(4)by striking or imprisoned not more than 25 years, or both and inserting and imprisoned not less than 10 years nor more than 30 years in paragraph (2).
(b)Clarification of illegal gun transfers to commit drug trafficking crime or crimes of violenceSection 924(h) of title 18, United States Code, is amended to read as follows:

(h)Whoever, in or affecting interstate or foreign commerce, knowingly transfers a firearm, knowing or intending that the firearm will be used to commit, or possessed in furtherance of, a crime of violence or drug trafficking crime, shall be fined under this title and imprisoned not less than 5 years nor more than 20 years..
(c)Amendment of special sentencing provision relating to limitations on criminal associationSection 3582(d) of title 18, United States Code, is amended—
(1)by inserting section 521 (criminal street gang prosecutions), in after felony set forth in;
(2)by striking specified person, other than his attorney, upon and inserting specified person upon; and 
(3)by inserting a criminal street gang or before an illegal enterprise.
(d)Conspiracy penaltySection 371 of title 18, United States Code, is amended by striking five and inserting 20. 
104.Increased penalties for use of interstate commerce facilities in the Commission of murder-for-hire and other felony crimes of violence
(a)In GeneralSection 1958 of title 18, United States Code, is amended—
(1)by striking the section heading and inserting the following:

1958.Use of interstate commerce facilities in the commission of murder-for-hire and other felony crimes of violence;
(2)in subsection (a), by inserting or other crime of violence, punishable by imprisonment for more than one year, after intent that a murder; and
(3)in subsection (a), by striking shall be fined the first place it appears and all that follows through the end of such subsection and inserting the following:

shall, in addition to being subject to a fine under this title
(1)if the crime of violence or conspiracy results in the death of any person, be sentenced to death or life in prison;
(2)if the crime of violence is kidnapping, aggravated sexual abuse (as defined in section 521), or maiming, or a conspiracy to commit such a crime of violence, be imprisoned for life or any term of years not less than 30;
(3)if the crime of violence is an assault, or a conspiracy to assault, that results in serious bodily injury (as defined in section 1365), be imprisoned for life or any term of years not less than 20; and
(4)in any other case, be imprisoned for life or for any term of years not less than 10..
(b)Clerical AmendmentThe item relating to section 1958 in the table of sections at the beginning of chapter 95 of title 18, United States Code, is amended to read as follows:


1958. Use of interstate commerce facilities in the commission of murder-for-hire and other felony crimes of violence..
105.Increased penalties for violent crimes in aid of racketeering activity
(a)OffenseSection 1959(a) of title 18, United States Code, is amended to read as follows:

(a)Whoever commits, or conspires, threatens, or attempts to commit, a crime of violence for the purpose of furthering the activities of an enterprise engaged in racketeering activity, or for the purpose of gaining entrance to or maintaining or increasing position in, such an enterprise, shall, unless the death penalty is otherwise imposed, in addition and consecutive to the punishment provided for any other violation of this chapter and in addition to being subject to a fine under this title—
(1)if the crime of violence results in the death of any person, be sentenced to death or life in prison; 
(2)if the crime of violence is kidnapping, aggravated sexual abuse (as defined in section 521), or maiming, be imprisoned for life or any term of years not less than 30;
(3)if the crime of violence is assault resulting in serious bodily injury (as defined in section 1365), be imprisoned for life or for any term of years not less than 20; and
(4)in any other case, be imprisoned for life or for any term of years not less than 10..
(b)VenueSection 1959 of title 18, United States Code, is amended by adding at the end the following: 

(c)A prosecution for a violation of this section may be brought in—
(1)the judicial district in which the crime of violence occurred; or
(2)any judicial district in which racketeering activity of the enterprise occurred..
106.Murder and other violent crimes committed during and in relation to a drug trafficking crime
(a)In generalPart D of the Controlled Substances Act (21 U.S.C. 841 et seq.) is amended by adding at the end the following:

424.Murder and other violent crimes committed during and in relation to a drug trafficking crime
(a)In generalWhoever commits, or conspires, or attempts to commit, a crime of violence during and in relation to a drug trafficking crime, shall, unless the death penalty is otherwise imposed, in addition and consecutive to the punishment provided for the drug trafficking crime and in addition to being subject to a fine under this title—
(1)if the crime of violence results in the death of any person, be sentenced to death or life in prison; 
(2)if the crime of violence is kidnapping, aggravated sexual abuse (as defined in section 521), or maiming, be imprisoned for life or any term of years not less than 30;
(3)if the crime of violence is assault resulting in serious bodily injury (as defined in section 1365), be imprisoned for life or any term of years not less than 20; and
(4)in any other case, be imprisoned for life or for any term of years not less than 10.
(b)VenueA prosecution for a violation of this section may be brought in—
(1)the judicial district in which the murder or other crime of violence occurred; or
(2)any judicial district in which the drug trafficking crime may be prosecuted.
(c)DefinitionsAs used in this section—
(1)the term crime of violence has the meaning given that term in section 16 of title 18, United States Code; and
(2)the term drug trafficking crime has the meaning given that term in section 924(c)(2) of title 18, United States Code..
(b)Clerical amendmentThe table of contents for the Comprehensive Drug Abuse Prevention and Control Act of 1970 is amended by inserting after the item relating to section 423, the following:


Sec. 424. Murder and other violent crimes committed during and in relation to a drug trafficking crime..
107.Multiple interstate murder
(a)OffenseChapter 51 of title 18, United States Code, is amended by adding at the end the following new section:

1123.Use of interstate commerce facilities in the commission of multiple murder
(a)In generalWhoever travels in or causes another (including the intended victim) to travel in interstate or foreign commerce, or uses or causes another (including the intended victim) to use the mail or any facility of interstate or foreign commerce, or who conspires or attempts to do so, with intent that 2 or more intentional homicides be committed in violation of the laws of any State or the United States shall, in addition to being subject to a fine under this title—
(1)if the offense results in the death of any person, be sentenced to death or life in prison; 
(2)if the offense results is assault resulting in serious bodily injury (as defined in section 1365), be imprisoned for life or any term of years not less than 20; and
(3)in any other case, be imprisoned for life or for any term of years not less than 10.
(b)DefinitionThe term State means each of the several States of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States..
(b)Clerical AmendmentThe table of sections at the beginning of chapter 51 of title 18, United States Code, is amended by adding at the end the following:


1123. Use of interstate commerce facilities in the commission of multiple murder..
108.Additional racketeering activity Section 1961(1) of title 18, United States Code, is amended—
(1)in subparagraph (A), by inserting , or would have been so chargeable if the act or threat had not been committed in Indian country (as defined in section 1151) or in any other area of exclusive Federal jurisdiction, after chargeable under State law; and
(2)in subparagraph (B), by inserting section 1123 (relating to interstate murder), after section 1084 (relating to the transmission of gambling information),.
109.Expansion of rebuttable presumption against release of persons charged with firearms offensesSection 3142 of title 18, United States Code, is amended—
(1)in subsection (e), in the matter following paragraph (3), by inserting an offense under subsection (g)(1) (where the underlying conviction is a drug trafficking crime (as defined in section 924(c))), (g)(2), (g)(4), (g)(5), (g)(8), or (g)(9) of section 922, or a crime of violence, after that the person committed; and
(2)in subsection (g), by amending paragraph (1) to read as follows:

(1)the nature and circumstances of the offense charged, including whether the offense is a crime of violence, or involves a controlled substance, firearm, explosive, or destructive devise;.
110.Venue in capital casesSection 3235 of title 18, United States Code, is amended to read as follows:

3235.Venue in capital cases
(a)The trial for any offense punishable by death shall be held in the district where the offense was committed or in any district in which the offense began, continued, or was completed.
(b)If the offense, or related conduct, under subsection (a) involves activities which affect interstate or foreign commerce, or the importation of an object or person into the United States, such offense may be prosecuted in any district in which those activities occurred..
111.Statute of limitations for violent crime
(a)In generalChapter 213 of title 18, United States Code, is amended by adding at the end the following:

3298.Violent crime offensesNo person shall be prosecuted, tried, or punished for any noncapital felony, crime of violence, including any racketeering activity or gang crime which involves any crime of violence, unless the indictment is found or the information is instituted not later than 15 years after the date on which the alleged violation occurred or the continuing offense was completed..
(b)Clerical amendmentThe table of sections at the beginning of chapter 213 of title 18, United States Code, is amended by adding at the end the following:


3298. Violent crime offenses..
112.Modification of definition of crime of violenceSection 16(b) of title 18, United States Code, is amended to read as follows:

(b)any other offense that is an offense punishable by imprisonment for more than one year and that, by its nature, involves a substantial risk that physical force may be used against the person or property of another, or is an offense punishable under subparagraphs (A), (B), or (C) of section 401(b)(1) of the Controlled Substances Act..
113.Clarification to hearsay exception for forfeiture by wrongdoingRule 804(b)(6) of the Federal Rules of Evidence is amended to read as follows:

(6)Forfeiture by wrongdoingA statement offered against a party who has engaged or acquiesced in wrongdoing, or who could reasonably foresee such wrongdoing would take place, if the wrongdoing was intended to, and did, procure the unavailability of the declarant as a witness..
114.Increased penalties for criminal use of firearms in crimes of violence and drug trafficking
(a)In generalSection 924(c) of title 18, United States Code, is amended—
(1)in paragraph (1)(A)—
(A)by striking shall and inserting or conspires to commit any of the above acts, shall, for each instance in which the firearm is used, carried, or possessed;
(B)in clause (i), by striking 5 years and inserting 7 years; and
(C)by striking clauses (ii) and (iii) and inserting the following:

(ii)if the firearm is discharged, be sentenced to a term of imprisonment of not less than 15 years; and
(iii)if the firearm is used to wound, injure, or maim another person, be sentenced to a term of imprisonment of not less than 20 years.; and
(2)by striking paragraph (4).
(b)Conforming amendmentSection 924 of title 18, United States Code, is amended by striking subsection (o).
115.Transfer of juvenilesThe 4th undesignated paragraph of section 5032 of title 18, United States Code, is amended—
(1)by striking A juvenile where it appears at the beginning of the paragraph and inserting Except as otherwise provided in this chapter, a juvenile ;
(2)by striking as an adult, except that, with and inserting as an adult. With; and
(3)by striking However, a juvenile and all that follows through criminal prosecution. at the end of the paragraph and inserting The Attorney General may prosecute as an adult a juvenile who is alleged to have committed an act after that juvenile’s 16th birthday which if committed by an adult would be a crime of violence that is a felony, an offense described in subsection (d), (i), (j), (k), (o), (p), (q), (u), or (x) of section 922 (relating to unlawful acts), or subsection (b), (c), (g), (h), (k), (l), (m), or (n) of section 924 (relating to penalties), section 930 (relating to possession of firearms and dangerous weapons in Federal facilities), or section 931 (relating to purchase, ownership, or possession of body armor by violent felons). The decision whether or not to prosecute a juvenile as an adult under the immediately preceding sentence is not subject to judicial review in any court. In a prosecution under that sentence, the juvenile may be prosecuted and convicted as an adult for any other offense which is properly joined under the Federal Rules of Criminal Procedure, and may also be convicted as an adult of any lesser included offense..
IIIncreased Federal resources to deter and prevent at-risk youth from joining illegal street gangs
201.Designation of and assistance for high intensity interstate gang activity areas
(a)DefinitionsIn this section the following definitions shall apply:
(1)GovernorThe term Governor means a Governor of a State or the Mayor of the District of Columbia.
(2)High intensity interstate gang activity areaThe term high intensity interstate gang activity area means an area within a State that is designated as a high intensity interstate gang activity area under subsection (b)(1).
(3)StateThe term State means a State of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States.
(b)High intensity interstate gang activity areas
(1)DesignationThe Attorney General, after consultation with the Governors of appropriate States, may designate as high intensity interstate gang activity areas, specific areas that are located within 1 or more States.
(2)AssistanceIn order to provide Federal assistance to high intensity interstate gang activity areas, the Attorney General shall—
(A)establish criminal street gang enforcement teams, consisting of Federal, State, and local law enforcement authorities, for the coordinated investigation, disruption, apprehension, and prosecution of criminal street gangs and offenders in each high intensity interstate gang activity area;
(B)direct the reassignment or detailing from any Federal department or agency (subject to the approval of the head of that department or agency, in the case of a department or agency other than the Department of Justice) of personnel to each criminal street gang enforcement team;
(C)provide all necessary funding for the operation of the criminal street gang enforcement team in each high intensity interstate gang activity area; and
(D)provide all necessary funding for national and regional meetings of criminal street gang enforcement teams, and all other related organizations, as needed, to ensure effective operation of such teams through the sharing of intelligence, best practices and for any other related purpose. 
(3)Composition of criminal street gang enforcement teamThe team established pursuant to paragraph (2)(A) shall consist of agents and officers, where feasible, from—
(A)the Federal Bureau of Investigation;
(B)the Drug Enforcement Administration;
(C)the Bureau of Alcohol, Tobacco, Firearms, and Explosives;
(D)the United States Marshals Service;
(E)the Directorate of Border and Transportation Security of the Department of Homeland Security;
(F)the Department of Housing and Urban Development;
(G)State and local law enforcement; and
(H)Federal, State, and local prosecutors.
(4)Criteria for designationIn considering an area for designation as a high intensity interstate gang activity area under this section, the Attorney General shall consider—
(A)the current and predicted levels of gang crime activity in the area;
(B)the extent to which violent crime in the area appears to be related to criminal street gang activity, such as drug trafficking, murder, robbery, assaults, carjacking, arson, kidnapping, extortion, and other criminal activity;
(C)the extent to which State and local law enforcement agencies have committed resources to—
(i)respond to the gang crime problem; and
(ii)participate in a gang enforcement team;
(D)the extent to which a significant increase in the allocation of Federal resources would enhance local response to the gang crime activities in the area; and
(E)any other criteria that the Attorney General considers to be appropriate.
(c)Additional assistant U.S. attorneysThe Attorney General is authorized to hire 94 additional Assistant United States attorneys to carry out the provisions of this section. Each attorney hired under this subsection shall be assigned to a high intensity interstate gang activity area.
(d)Authorization of appropriationsThere are authorized to be appropriated—
(1)$50,000,000 for each of the fiscal years 2006 through 2010 to carry out subsection (b); and
(2)$7,500,000 for each of the fiscal years 2006 through 2010 to carry out subsection (c).
202.Grants to State and local prosecutors to combat violent crime and to protect witnesses and victims of crimes
(a)In generalSection 31702 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13862) is amended —
(1)in paragraph (3), by striking and at the end;
(2)in paragraph (4), by striking the period at the end and inserting a semicolon; and
(3)by adding at the end the following:

(5)to hire additional prosecutors to—
(A)allow more cases to be prosecuted; and
(B)reduce backlogs;
(6)to fund technology, equipment, and training for prosecutors and law enforcement in order to increase accurate identification of gang members and violent offenders, and to maintain databases with such information to facilitate coordination among law enforcement and prosecutors; and
(7)to fund technology, equipment, and training for prosecutors to increase the accurate identification and successful prosecution of young violent offenders..
(b)Authorization of appropriationsSection 31707 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13867) is amended to read as follows:

31707.Authorization of appropriationsThere are authorized to be appropriated $20,000,000 for each of the fiscal years 2006 through 2010 to carry out this subtitle.. 
 
